DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because the “black box” elements of figures 1 and 2 are not descriptively labeled.  The elements are merely labeled with identifying numbers. Since these elements are not illustrated as well-known graphical representations, applicant is required to provide descriptive labels or suitable meaningful legends under 37 CFR § 1.83 (a) and 1.84 (o).
	Correction is required.

: 
Figure 2 is to a “flow diagram” (see applicant’s paragraph [0036]).  The diagram should connect the boxes together with arrows to show the flow.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 2 shows arrow P1 that is not mentioned in the specification.



Claim Objections
Claims 1-18 are objected to because of the following informalities:  

Claim 1 states:
“1. (Currently Amended) A method for operating an apparatus (1) for generating acoustic compensation signals, which are used to compensate acoustic signals (3) that result from the operation of a motor-vehicle drive engine (4), characterized by the steps of: 
providing an EOC device (5), which is designed to generate acoustic compensation signals, which are used to compensate acoustic signals (3) that result from the operation of a motor-vehicle drive engine (4);”
Which should be:
“1. (Currently Amended) A method for operating an apparatus (1) for generating acoustic compensation signals, which are used to compensate acoustic signals (3) that result from operation of a motor-vehicle drive engine (4), characterized by the steps of: 
providing an EOC device (5), which is designed to generate the acoustic compensation signals, which are used to compensate the acoustic signals (3) that result from the operation of the motor-vehicle drive engine (4);”

Claim 16 states:
“16. (Currently Amended) An apparatus (1) for generating acoustic compensation signals, which are used to compensate acoustic signals (3) that result from the operation of a motor-vehicle drive engine (4), characterized by:
an EOC device (5), which is designed to generate acoustic compensation signals, which are used to compensate acoustic signals (3) that result from the operation of a motor-vehicle drive engine (4),“
Which should be:  
“16. (Currently Amended) An apparatus (1) for generating acoustic compensation signals, which are used to compensate acoustic signals (3) that result from operation of a motor-vehicle drive engine (4), characterized by: 
an EOC device (5), which is designed to generate the acoustic compensation signals, which are used to compensate the acoustic signals (3) that result from the operation of the motor-vehicle drive engine (4),“

Claims 2-15, 17, and 18 are objected as being dependent on the above.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

NOTE:  The claims contain many issues regarding antecedent basis (using “an” instead of “the” and vice versa) as well as referring back to items using terms multiple that may refer to multiple items (the audio signal, the device).  The examiner has done his best to catch all of these issues but the applicant should go through and double check the claims for other issues.  The examiner’s best guess on the applicant’s intent may not be 100% correct.

Claim 1 uses the abbreviation EOC without stating what it stands for, making the claim unclear.
Claim 16 is rejected in an analogous manner.  
Claims 2-15, 17, and 18 are rejected as being dependent on the above.

Claim 2 states “an audio output device”.  It is unclear if this is the same output device already mentioned.
Claims 14, 15, and 18 are rejected in an analogous manner.

Claim 16 states “an audio output device” multiple times.  It is unclear if these are the same output devices.
Claims 17 and 18 are rejected as being dependent on the above.

Claim 16 states “outputting audio signals”, then “determining at least one audio signal” which makes it unclear which signal “said audio signal” is referring to.  It is suggested that different names or labels be used for each signal such as “an output audio signal”, “ a determined audio signal”, or “a captured audio signal”.
Claims 17 and 18 are rejected as being dependent on the above.


Claim 15 states “modelled on a particular engine noise” which is unclear.  It is unclear if the “particular engine noise” means 1) a type of noise, such as idling vs revving of an engine, 2) noise of a type of engine such as a V8 versus a V6, or 3) noise from that exact engine, such as my corvette vs your corvette.  Perhaps applicant could rephrase such as “a noise made by a particular engine type” if applicable.

Claims 17 and 18 state “wherein the device”.  Since many device have been mentioned, it is unclear which one of the devices this refers to.

Claims 14 and 18 refer to “an audio capturing element”.  It is unclear if this is referring to the audio capturing element already mentioned.  If not language such as “a second audio capturing element” may be used to differentiate.

Claim 10 states “wherein a device (6) is used” which is unclear.  Firstly, applicant includes an item number “6” to show they mean the device modeled from the EOC, however if so they should at least use the term “the device” instead of “a device” so show they are talking about a device previously mentioned.  Secondly, multiple devices had previously been mentioned so a specific one must be pointed out.  Device 6 should be named such as “a modelling device” or “a configured device” in claim 1 to avoid such confusion.
Claim 14 is rejected in an analogous manner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christoph (US 20050207585 A1).

Regarding claim 1, Christoph discloses a method for operating an apparatus for generating acoustic compensation signals, which are used to compensate acoustic signals that result from the operation of a motor-vehicle drive engine, characterized by the steps of: 
providing an EOC device (figure 4, items 102-110), which is designed to generate acoustic compensation signals, which are used to compensate (paragraph [0056]) acoustic signals (noise from engine) that result from the operation of a motor-vehicle drive engine (engine, such as item 1 from figure 1); 
providing a device (figure 4 item 111) configured using the EOC device as a model (models at least relation between 103 and 109 to model path H(s)); 
determining at least one audio signal (at least output of 101, 102, and/or 103) to be output into a passenger compartment of a motor vehicle (paragraph [0003]) by means of an audio output device (103), before said audio signal is captured by an audio capturing element (109) associated with the EOC device; 
applying an evaluation specification (LMS) to evaluate the at least one audio signal with respect to at least one evaluation criterion (via 113); 
generating evaluation information (at least output of 113 and filter 112) describing the evaluation of the at least one audio signal with respect to the at least one evaluation criterion (paragraphs [0053]-[0055]); and 
controlling the operation of the EOC device for generating acoustic compensation signals, which are used to compensate acoustic signals that result from the operation of a motor-vehicle drive engine, on the basis of the evaluation information (paragraphs [0051]-[0053], [0055]).  

Regarding claim 2, Christoph discloses wherein the determination of at least one audio signal to be output into a passenger compartment of a motor vehicle by means of an audio output device takes place before said audio signal is output into the passenger compartment via the audio output device (figure 4, source 101 is chosen then output via 103).  

Regarding claim 3, Christoph discloses wherein the determination of the at least one audio signal to be output into the passenger compartment of the motor vehicle by means of the audio output device takes place by means of the device modelled on the EOC device (111) before said audio signal is captured by an audio capturing element which is associated with the EOC device (figure 4, output of 102 is determined using 111, then output via 103, then captured by 109).  

Regarding claim 4, Christoph discloses wherein the determination of the at least one audio signal that is to be output into a passenger compartment via the motor-vehicle audio output device comprises determination of the acoustic properties of the audio signal (at least amplitude curve of output of 104 shaped by filter of 104).  

Regarding claim 5, Christoph discloses wherein the evaluation specification includes an evaluation of the at least one audio signal with regard to whether the audio signal comprises audio signal portions at drive motor speed-dependent (RPM via 16) and/or drive motor load-dependent harmonic engine oscillations or orders specified by at least one tuning parameter (the RPM) of the EOC device (if so remove them via 104).  

Regarding claim 6, Christoph discloses wherein the evaluation specification includes an evaluation of the at least one audio signal with regard to whether the audio signal comprises frequency components or frequency curves which correspond to drive motor speed-dependent and/or drive motor load-dependent frequency components of harmonic engine oscillations or orders specified by at least one tuning parameter (the RPM) of the EOC device (LMS 108 determines if microphone is picking up noise matching expected noise estimated by 105). 

Regarding claim 7, Christoph discloses wherein the evaluation specification includes an evaluation of the amplitude of the frequency component (the RPM and harmonics), which frequency component corresponds to drive motor speed-dependent (RPM via 106) and/or drive motor load-dependent frequency components of harmonic engine oscillations or orders specified by at least one tuning parameter (the RPM) of the EOC device (amplitude of frequency component of motor harmonics are evaluated to correctly suppress, see at least [0052] and [0056], “The active noise control/tuning system of FIG. 4 suppresses harmonic signals that are provided by the engine harmonic synthesizer”).  

Regarding claim 8, Christoph discloses wherein the evaluation criterion is or comprises a frequency component which is evaluated with respect to at least one drive motor speed-dependent (RPM via 106) and/or drive motor load-dependent harmonic engine oscillation or order specified by at least one tuning parameter of the EOC device (the RPM).  

Regarding claim 9, Christoph discloses wherein the evaluation criterion is or comprises a frequency component which is evaluated with respect to at least one frequency component in specified by at least one tuning parameter (RPM via 106) of the EOC device, of at least one drive motor speed-dependent and/or drive motor load-dependent harmonic engine oscillation (RPM) or order.  

Regarding claim 10, Christoph discloses wherein a device (111) is used, which is configured having the same operating parameters as the provided EOC device (uses same output signal 109, copy of H(z), uses same LMS).  

Regarding claim 11, Christoph discloses wherein the control of the operation of the EOC device is carried out on the basis of the evaluation information (via filter 107), by adjusting at least one operating parameter of the EOC device (RPM of sensor 106).  

Regarding claim 12, Christoph discloses wherein the control of the operation of the EOC device is carried out by adjusting at least one operating parameter of the EOC device for at least one drive motor speed-dependent (RPM via 106) and/or drive motor load-dependent harmonic engine oscillation or order specified by means of at least one tuning parameter of the EOC device (the RPM).  

Regarding claim 14, Christoph discloses wherein a device (EOC device) is used which comprises an audio output element (103) that is directly acoustically coupled to an audio capturing element (109).  


Regarding claim 16, Christoph discloses an apparatus for generating acoustic compensation signals, which are used to compensate acoustic signals that result from the operation of a motor-vehicle drive engine, characterized by:
an EOC device  (figure 4, items 102-110), which is designed to generate acoustic compensation signals, which are used to compensate (paragraph [0056]) acoustic signals  (noise from engine) that result from the operation of a motor-vehicle drive engine (engine, such as item 1 from figure 1), 
a device (figure 4 item 111) configured using the EOC device as a model (models at least relation between 103 and 109 to model path H(s)), 
an audio output device (103) which is designed for outputting audio signals into a passenger compartment of a motor vehicle (paragraph [0003]), 
a determination device (at least 102) which is designed for determining at least one audio signal (at least output of 101, 102, 103, and/or 104) to be output into a passenger compartment of a motor vehicle (paragraph [0003]) by means of an audio output device (103), before said audio signal is captured by an audio capturing element (109) associated with the EOC device, 
an evaluation device (113) which is designed to apply an evaluation specification (LMS) to evaluate the at least one audio signal (evaluates 101 of the at least one signals) with respect to at least one evaluation criterion, and to generate evaluation information (at least output of 113 and filter 112) which describes the evaluation of the at least one audio signal with respect to the evaluation criterion, and  
a controller (at least 104, 107, and 108) which is designed for controlling the operation of the EOC device on the basis of the evaluation information (paragraphs [0050]-[0053], [0055]).  

Regarding claim 17, Christoph discloses wherein the device (111) is connected or formed between the audio output device (103) and the EOC device (figure 4, items 102-110, figure 11 shows the arrangement when source 101 is omitted, same as claimed arrangement). 

Regarding claim 18, Christoph discloses wherein the device (EOC device) comprises an audio capturing element (109) and an audio output element (103), wherein the audio output element is directly acoustically coupled to the audio capturing element (see figure 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph (US 20050207585 A1).

Regarding claim 13, Christoph discloses wherein a desired sound is delivered to a loudspeaker (desired signal source 101 such as CD player, paragraphs [0050], [0088], and [0196]).  
Although Christoph does not expressly disclose multiple desired sources, the examiner takes official notice that multiple simultaneous sound sources for a vehicle (such as CD player, navigation, road warning, blinker sounds, weather notifications) were well known in the art.  The motivation to have such would have been to allow for multiple sound to play at the same time when needed and not be covered up or skipped.  Therefore at the time of filing, it would have been obvious to one of ordinary skill in the art to use a plurality of audio signals to be output by the audio output device, an audio composite signal, formed by summation of the audio signals, is used, to which signal the evaluation specification is applied.  

Regarding claim 15, Christoph discloses wherein an audio output device (103) is used which is or comprises device for outputting audio content, in particular music (paragraph [0088]) or speech, or an engine audio signal generation device for outputting audio content modelled on a particular engine noise.  
Although Christoph does not expressly disclose wherein the output device is a multimedia device, the examiner takes official notice that vehicles with multimedia support was well known in the art.  The motivation to do so would have been to allow for playback of many different types of media.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the output device is a multimedia device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654         


/PAUL KIM/Primary Examiner, Art Unit 2654